DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Dan Parker (Reg. No. 73390) on 03/20/2021.The application has been amended as follows: 

1.	(Currently Amended) One or more non-transitory computer-readable storage mediums having stored thereon executable computer program instructions that, when executed by one or more processors, cause the one or more processors to perform operations comprising:
receiving frames at a network device via a wireless communication channel, each frame including a sequence number;
holding the received frames in a reorder buffer to be reordered according to the sequence numbers of the received frames, wherein a frame is to be removed from the reorder buffer for delivery to a next process upon the sequence number of the frame 
upon receiving an acknowledgment (ACK) frame, the ACK frame containing no data and having a sequence number that is later than any ACK frame that has been previously processed at the network device:
bypassing the reorder buffer for the ACK frame, and delivering the ACK frame to the next process, and
maintaining, until the reordering timeout period expires for the ACK frame, an order position for the ACK frame in the reorder by inserting a placeholder frame in the reorder buffer to substitute for the ACK frame;
upon receiving an ACK frame with a sequence number that is prior to an ACK frame that have been previously processed at the network device, dropping the ACK frame,
wherein the network device is one of a wireless access point, a laptop or other computing device, a cell phone, or an IoT (Internet of Things) device.

2.	(Cancelled) 

3. 	(Cancelled)

4.	(Original) The one or more mediums of claim 1, wherein the ACK frame is a TCP (Transmission Control Protocol) ACK frame.



6.	(Cancelled)

7.	(Currently Amended) A network device comprising:
a processor;
a transmitter and receiver for wireless communication;
a memory including a reorder buffer for buffering and reordering received frames; and
firmware including a fast path for acknowledgement (ACK) frames, wherein the network device is to:
receive frames at a network device via a wireless communication channel, each frame including a sequence number;
hold the received frames in the reorder buffer to be reordered according to the sequence numbers of the received frames, wherein a frame is to be removed from the reorder buffer for delivery to a next process upon the sequence number of the frame equaling an expected next sequence number or upon expiration of a reordering timeout period for the frame; and
upon receiving an ACK frame, the ACK frame containing no data and having a sequence number that is later than any ACK frame that has been previously processed at the network device:

maintain, until the reordering timeout period expires for the ACK frame, an order position for the ACK frame in the reorder buffer by inserting a placeholder frame in the reorder buffer to substitute for the ACK frame;
upon receiving an ACK frame with a sequence number that is prior to an ACK frame that have been previously processed at the network device, drop the ACK frame,
wherein the network device is one of a wireless access point, a laptop or other computing device, a cell phone, or an IoT (Internet of Things) device.

8.	(Cancelled)

9.	(Cancelled)

10.	(Original) The network device of claim 7, wherein the ACK frame is a TCP (Transmission Control Protocol) ACK frame.

11.	(Original) The network device of claim 10, wherein the ACK frame is a block ACK frame to acknowledge multiple frames.

12.	(Cancelled)

7, wherein the network device operates under one or more IEEE (Institute of Electrical and Electronic Engineers) 802.11 standards.

14.	(Currently Amended) A method for fast path handling of acknowledgement frames comprising:
receiving frames at a network device via a wireless communication channel, each frame including a sequence number;
holding the received frames in a reorder buffer to be reordered according to the sequence numbers of the received frames, wherein a frame is to be removed from the reorder buffer for delivery to a next process upon the sequence number of the frame equaling an expected next sequence number or upon expiration of a reordering timeout period for the frame; and
upon receiving an acknowledgment (ACK) frame, the ACK frame containing no data and having a sequence number that is later than any ACK frame that has been previously processed at the network device: 
bypassing the reorder buffer for the ACK frame, and delivering the ACK frame to the next process, and
maintaining, until the reordering timeout period expires for the ACK frame, an order position for the ACK frame in the reorder by inserting a placeholder frame in the reorder buffer to substitute for the ACK frame;
upon receiving an ACK frame with a sequence number that is prior to an ACK frame that have been previously processed at the network device, dropping the ACK frame,
wherein the network device is one of a wireless access point, a laptop or other computing device, a cell phone, or an IoT (Internet of Things) device.

15.	(Cancelled)

16.	(Cancelled)

17.	(Original) The method of claim 14, wherein the ACK frame is a TCP (Transmission Control Protocol) ACK frame.

18.	(Original) The method of claim 17, wherein the ACK frame is a block ACK frame to acknowledge multiple frames.

19.	(Cancelled)

Reasons for Allowance

The following is an examiner’s statement of reasons for allowance: The limitation(s) of “a frame is to be removed from the reorder buffer for delivery to a next 
upon receiving an acknowledgment (ACK) frame, the ACK frame containing no data and having a sequence number that is later than any ACK frame that has been previously processed at the network device: bypassing the reorder buffer for the ACK frame, and delivering the ACK frame to the next process, and
maintaining, until the reordering timeout period expires for the ACK frame, an order position for the ACK frame in the reorder by inserting a placeholder frame in the reorder buffer to substitute for the ACK frame; upon receiving an ACK frame with a sequence number that is prior to an ACK frame that have been previously processed at the network device, dropping the ACK frame,.” are not disclosed or suggested by the prior art of record taken alone or in combination when considered in context of the environments of claims 1, 7 and 14.Therefore, the claims are distinguished over the prior art of record and held as allowable.   
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SYED ALI whose telephone number is (571)270-3681.  The examiner can normally be reached on M-F.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SYED ALI/Examiner, Art Unit 2468